MEMORANDUM OPINION
{¶ 1} On May 20, 2004, appellant, Shirley J. Hazen, filed a notice of appeal from a May 7, 2004 judgment of the Ashtabula County Court of Common Pleas. In that judgment, the trial court overruled appellant's motions for a new trial and for relief from judgment. Appellant also indicated that she was appealing two prior judgments from the trial court dated June 13, 2003 and January 28, 2004.
 {¶ 2} On August 27, 2004, appellees filed a motion to dismiss this appeal or, in the alternative, to strike certain assignments of error raised by appellant. On September 9, 2004, appellant filed a motion in opposition to appellees' motion to dismiss.
 {¶ 3} On January 28, 2005, this court remanded this case to the trial court for the purpose of clarifying its position as to whether it intended to include Civ.R. 54(B) language in any of its judgment entries since the issue of damages had not yet been addressed and, thus, it appeared as though no final appealable order had been entered.
 {¶ 4} On March 9, 2005, the trial court, upon remand, issued a judgment in which it specifically stated that it was not the court's intention to issue a final appealable order and, in fact, it acknowledged that there are outstanding issues yet to be decided.
 {¶ 5} Based upon the trial court's judgment on remand, it is clear that there is no final appealable order in this case. Accordingly, this appeal is sua sponte dismissed for the reasons stated.
 {¶ 6} Appeal dismissed.
Ford, P.J., O'Toole, J., concur.